DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 2/24/2022. Claims 1, 3-4, 6-7, and 9 were amended. Claim 10 was cancelled. New claims 11-20 were added. Likewise, claims 1-9 and 11-20 were pending for examination.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-2 and 6, 11-12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Patent Application Pub. 2014/0257852) in view of Taheri et al. (U.S. Patent Application Pub. 2021/0407658).

Regarding claims 1 and 15 (Currently Amended), Walker teaches a hospital patient assistance system and method for providing patient assistance (Figs 2-6; health care provider communication system, also see Figs 7-23) comprising:
a portable electronic device (Figs 2, 3A, 5-6, ¶047; virtual nurse or caregiver application 170 installed/operating on mobile computing device (e.g., laptop, tablet, smartphone, etc.) 
said portable electronic device comprising a display (Fig 2; live feedback application 180 on display; also see Fig 6) and one or more hardware processors (¶047; application 170 installed/operating on mobile computing device) configured to:
generate one or more graphical user interfaces for presentation on the display (Fig 7A, ¶020; GUI of virtual nurse avatar service of a health care service application), said one or more graphical user interfaces configured to display a plurality of patient assistance options (Fig 7B, ¶021; example user interface of virtual nurse application offering care plan menu option to user)
receive, via the one or more graphical user interfaces, a user selection of a patient assistance option (¶090; user may select any of four main categories of information and assistance for user's health care concerns); and
wherein the patient assistance option comprises a request to communicate with a healthcare provider (Fig. 6 – “Help Now 619”; ¶084; “Within the operating homepage or dashboard of the interactive health application (see FIG. 6), the patient may have a panic button on the home page (HELP NOW!) 619, this permits the user to connect directly to emergency services to obtain urgent help for a variety of purposes.”);
enable real-time communication, through the portable electronic device (¶084; “….this permits the user to connect directly to emergency services to obtain urgent help for a variety of purposes.”), with the healthcare provider, wherein the healthcare provider receives the real-time communication via an electronic device associated with the healthcare provider (¶059;  “The response may be creating a new appointment, requiring a patient take a quiz after watching a video, creating an emergency contact list to assist the patient in the event of an emergency, having an emergency contact button or link that quickly puts the user in touch with emergency medical services or a live agent ready to assist the patient.”; ¶084; “The action taken by selecting the button 619 may be configured to perform any of a variety of actions, call 911, call a specified number, contact a patient care facility, etc., it can be turned off and may be automatically turned on and off remotely from a remote source or as a patient condition changes (e.g., cancer diagnosis) to enact the privilege of an immediate assistance button. In operation, the tablet computing device operating the interactive health application may call the care provider or have their home phone make a call to connect them to the on-call care provider.”; In other words, the healthcare provider receives the real-time communication (i.e., phone call) via the phone associated with them.).
Walker is silent on determine, from a plurality of healthcare providers, a subset of healthcare providers related to the request to communicate, wherein the determination is based at least in part on a property of the subset of healthcare providers; and
enable real-time communication, through the portable electronic device, with the subset of healthcare providers, wherein the subset of healthcare providers one or more electronic devices associated with the subset of healthcare providers.
Taheri from an analogous art teaches determine, from a plurality of healthcare providers, a subset of healthcare providers related to a request to communicate, wherein the determination is based at least in part on a property of the subset of healthcare providers (Figs 1-11 & claim 4; automatically identifying by computer processor, a subset of next-highest ranked identified qualified candidate healthcare providers, wherein each identified qualified candidate healthcare provider within identified subset of next-highest ranked identified qualified candidate healthcare providers has a respective overall timeslot acceptance likelihood score less than any overall timeslot acceptance likelihood score of any qualified candidate healthcare provider within the identified subset of highest-ranked identified qualified candidate healthcare providers); Examiner notes that the providers and ; and
enable real-time communication, through the portable electronic device, with the subset of healthcare providers, wherein the subset of healthcare providers one or more electronic devices associated with the subset of healthcare providers   (¶093; as users sign up for various shifts, the central scheduling server may transmit updated respective scheduling information to each respective hospital scheduling server according to any appropriate schedule (e.g., in real time, nightly, weekly, etc.)... central scheduling server may transmit updated scheduling information for the first hospital to the first hospital in real time so that the first hospital's scheduling server retains an up-to-date schedule of the work shifts). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Walker with the features, as taught by Taheri, for the advantage of transmitting updated relative information of/for service providers to the service providers in real time so that the service providers retain up-to-date information.

Regarding claim 2, Walker and Taheri, teach the system of Claim 1, and Taheri further teaches the real-time communication includes written and visual communication (¶074; user may select one or more options displayed to user and send request to system… user can select from a list and select an accept button on the user interface that notifies the system that the user is interested... user options displayed on a calendar display that allows the user to select the days that the user is interested in). The motivation is the same as claim 1.

Regarding claim 6 (Currently Amended), Walker and Taheri, teach the system of Claim 1, and Walker further teaches wherein the one or more computer processors are further configured to, in response to user input, interact with remote to the one or more computer processors (¶084; action taken by selecting button 619 performs any of a variety of actions and it can be automatically turned on and off remotely from a remote source to enact the privilege of an immediate assistance button). 
Regarding claims 11 and 16 (New), Walker and Taheri, teach the system of claim 1 and method of claim 16, and Taheri further teaches wherein the property comprises an identity of healthcare providers in the subset of healthcare providers (claim 4; within the identified subset of highest-ranked identified qualified candidate healthcare providers) The motivation is the same as claim 1.

Regarding claims 12 and 17 (New), Walker and Taheri, teach the system of claim 1 and method of claim 17, and Taheri further teaches wherein the subset of healthcare providers are associated with the user, and wherein the determination is based at least in part on the association of the subset of healthcare providers with the user (¶059; system identifies one or more users that meet particular criteria associated with each one of the unassigned work shifts received in the scheduling data from one or more enterprises, e.g., hospital, business, not-for-profit, etc.). The motivation is the same as claim 1.

Claims 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Patent Application Pub. 2014/0257852) in view of Taheri et al. (U.S. Patent Application Pub. 2021/0407658) further in view of Poole (U.S. Patent Application Pub. 2010/0037170).

Regarding claim 7 (Currently Amended), Walker and Taheri, teach the system of Claim 1, but Walker and Taheri, both, are silent on wherein the one or more graphical user interfaces includes a representation of a living entity, wherein a growth of the living entity is related to a progress of the user, and wherein the living entity is a plant.
Poole from an analogous art teaches a system including an electronic device configured to provide to a first computer a graphical user interface enabling a user of the first computer to establish and monitor progress towards a personal objective (Abstract). Poole further teaches the concept of including a representation of a living entity in the one or more graphical user interfaces (Figs 1-2, 13-14, 24, ¶046; graphic representation…per platform for exploring and discovering  resources to support life areas) wherein a growth of the living entity is related to a progress of the patient  (¶048,  at each branch, per an application that user interacts with to describe a part of their life... one branch could represent a fitness/diet etc.…  application would help them set up goals, milestones, etc. and a scorecard to measure an individual’s progress towards a fitness or diet objective), also see ¶050; "Life Tree"). and wherein the living entity is a plant (Figs 1-3, 24, ¶047; sapling, ¶050; life tree).
Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to combine the system of Walker with the feature, as taught by Poole, for the advantage of using the life tree on a graphical user interface to show the measuring of an individual’s progress toward a specific objective.

Regarding claim 8, Walker, Taheri and Poole teach the system of Claim 7, and Poole further teaches wherein living entity includes one or more leaves (Figs 1-3, 24, ¶077; visualization content represented visually as leaves on Life Tree). The motivation is for the advantage of using the life tree on a graphical user interface to show the measuring of an individual’s progress toward a specific objective.

Claims 3, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Patent Application Pub. 2014/0257852) in view of Taheri et al. (U.S. Patent Application Pub. 2021/0407658) further in view of Aganyan et al. (U.S. Patent Application Pub. 2019/0385753). 

Regarding claim 3 (Currently Amended), Walker and Taheri teach the system of Claim 1, and the method of claim 18, but Walker remains silent on the features of claim 3 and 15. Taheri further teaches the concepts of user options being associated with a subset of recipients of a plurality of recipients (¶059; system identifies one or more users of the system that meet particular criteria associated with unassigned work shifts received in the scheduling data from one or more enterprises (e.g., hospital, business, not-for-profit, etc,, also see claim 4); generating a request according to a user selection of a second option; determine the subset of recipients associated with the second option (¶093; users requests/signs up for various shifts) and deliver an assistance request to one or more other electronic devices associated with the subset of recipients (¶093; central scheduling server transmits updated respective scheduling information to each respective hospital in real time for an up-to-date schedule of user options/work shifts). The motivation is the same as claim 1.
Walker and Taheri are silent on patient assistance options.
 Aganyan from an analogous art teaches healthcare service center can be in communication with user devices of patients and user devices of healthcare providers whereby the system also includes a first user interface configured to provide information to the patients and obtain inputs from the patients using a first graphical user interface displayable on the user devices of the patients (¶012).  Aganyan further teaches one or more hardware processors further configured to:
receive, via the one or more graphical user interfaces, a user selection of a second patient assistance option (¶013; receiving, from the requesting patient, based on the plan of 
actions, a selection of a diagnostic and laboratory service);
generate a patient assistance request, according to the user selection (Fig 2 at 210, ¶013; request for healthcare service include at least a selection of a responding healthcare provider) 

deliver the patient assistance request to one or more other electronic devices associated with the recipient (Fig 2; user device(s) associated with health care provider(s)). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the system of Walker and Taheri with the features, as taught by Aganyan, for the advantage of enhancing the selection of treatment plans for requesting patients (¶012). 

Regarding claims 13 and 19 (New), Walker, Taheri and Aganyan teach the system of Claim 3 and method of claim 18, and Taheri further teaches wherein determining the subset of recipients associated with the second patient assistance option comprises determining a property of the subset of recipients (¶012; system identifies one or more users of the system that meet particular criteria associated with each one of the unassigned work shifts. The motivation is the same as claim 3.

Regarding claim 14 (New), Walker, Taheri and Aganyan teach the system of Claim 3, and method of claim 20, and Taheri further teaches wherein the second patient assistance option is associated with the one or more other electronic devices, and wherein determining the subset of recipients associated with the second patient assistance option comprises determining the one or more other electronic devices associated with the second patient assistance option (¶093; central scheduling server transmits updated respective scheduling information to each respective hospital device in real time for an up-to-date schedule of user options/work shifts as submitted from user electronic devices). The motivation is the same as claim 3.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. Patent Application Pub. 2014/0257852) in view of Taheri et al. (U.S. Patent Application Pub. 2021/0407658) further in view of Aganyan et al. (U.S. Patent Application Pub. 2019/0385753) and still further in view of Poole (U.S. Patent Application Pub. 2010/0037170). 

Regarding claim 4 (Currently Amended), Walker and Taheri teach the system of Claim 1, and Walker further teaches one or more computer hardware processors further configured to track user progress throughout a treatment regimen (¶058; virtual nurse application tracking user compliance with actions which are required as part of the user's health and care plan… may be presented as healthcare/wellness avatar that communicates user information to parties involved in user's healthcare). 
Walker and Taheri are silent on receiving data from a healthcare data network, wherein the data comprises healthcare and treatment regimen information. Aganyan from an analogous healthcare service art, also teaches computer hardware processors further configured to
receive data from a healthcare data network, wherein the data comprises healthcare and treatment regimen information (Fig 1, ¶012; info consisting of plan of actions per 150, 155, 160, ¶101-¶102);
display the data from the healthcare data network in real time (¶012; after establishing bidirectional communication, healthcare service center may receive from responding healthcare provider, a plan of actions to treat requesting patient & plan of actions available to requesting 
patient in an electronic medical record database). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the teachings of Walker and Taheri with the concepts above, as taught by Aganyan for the advantage of using a life tree on a graphical user interface to show an individual’s progress toward a specific objective.
Walker, Taheri and Aganyan are all silent on the use of a processor(s) (Fig 28) for tracking user progress throughout a treatment regimen and update the representation of the living entity indicate a progress of the user throughout the treatment regimen. Poole from an analogous art teaches the use of a processor(s) (Fig 28) for tracking user progress throughout a treatment regimen (Abstract; shows measuring of individual’s progress toward specific objective); 
indicate a progress of the user throughout the treatment regimen (¶048, Fig 24; each branch per application user interacts with to describe a part of their life... one branch could represent a fitness/diet etc.… application helps them set up goals, milestones, etc. and a scorecard to measure an individual’s progress towards a specific objective; also see ¶050; "Life Tree": Examiner interprets specific objective as functionally equivalent to a treatment regimen based on contextual examples provided). The motivation is the same as claim 1.

Regarding claim 5, Walker, Taheri, Aganyan and Poole teach the system of Claim 4, and Walker further teaches wherein the healthcare and treatment regimen information includes treatment information personalized to the user (¶036; results of diagnostic operations electronically transmitted to responding healthcare provider, stored in patient profile and responding healthcare provider may respond by generating a diagnosis and treatment recommendations for the patient). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al., (Walker; 20140257852) in view of Taheri et al. (U.S. Patent Application Pub. 2021/0407658) further in view of Richter et al., (Richter; US 20130253951). 

Regarding claim 9 (Currently Amended), Walker and Taheri teach the system of Claim 1, but both are silent on, wherein the one or more user interfaces comprises icons selectable by the patient to indicating frequently used status indicators.
Richter from the same field of endeavor teaches a healthcare communication system (¶007, Fig 1) wherein a user interface comprises icons selectable by the user to ndicate frequently used status indicators (Fig 3; screenshots of instances of a graphical user interface (GUI) of a patient device; also see ¶050, icons 310 selectable by patient indicating frequently used status indicators). Therefore, it would’ve been obvious for one of ordinary skill in the art at the time of filing the invention to further combine the system of Walker with the feature, as taught by Richter, for the advantage of signal a status of the patient to caregivers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684